Citation Nr: 0931607	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for posttraumatic stress disorder 
(PTSD), to include as due to sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend




ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from July 1969 to July 
1971 and from August 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno Nevada.  Since 1989 the Veteran has filed multiple 
claims for service connection for PTSD related to combat in 
Vietnam and as due to sexual trauma in service.  The RO 
initially denied the claim in June 1989 and subsequently 
accomplished adjudications of the claim on the merits as well 
as made determinations that new and material evidence had not 
been submitted and declined to reopen the claim.  Despite the 
adjudicatory actions by the RO the requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue the Board is required to address on appeal.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, 
the issue is captioned as above.

In March 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

The issue of entitlement to service connection for PTSD, to 
include as due to sexual trauma is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a January 2004 rating decision the RO declined to 
reopen the service connection claim for PTSD; the Veteran did 
not appeal that decision following appropriate notice, and 
that decision became final.

2.  Evidence received since the January 2004 rating decision 
was not of record at the time of the January 2004 decision 
and relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for PTSD and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's January 2004 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  The evidence received since the RO's January 2004 
determination is new and material, and the claim for service 
connection for PTSD, to include as due to sexual trauma, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107 (West 2002 & 
Supp. 2009)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's new and material evidence claim for PTSD, to 
include as due to sexual trauma, the Board concludes that the 
VCAA does not preclude the Board from adjudicating this 
portion of the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran by reopening his 
service connection claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  New and Material Evidence

In a January 2004 rating decision the RO declined to reopen 
the Veteran's claim of entitlement to service connection for 
PTSD on the basis that the evidence submitted in connection 
with the claim did not constitute new and material evidence 
because it essentially duplicated evidence previously 
considered and was merely cumulative or redundant.  The 
relevant evidence of record at the time of the January 2004 
rating decision consisted of service medical records, service 
personnel records, lay statements, U.S. Armed Services Center 
for Unit Records Research (USASCRUR) reply, VA hospital 
reports, VA treatment records and VA examinations dated April 
1992 and August 2001.  Also of record at the time of the 
January 2004 rating decision were the Veteran's statements 
regarding in-service stressors.  One such stressor occurred 
while he was out on patrol with the Marine Corps 498th 
Artillery.  He was in a tunnel and a hand grenade exploded; 
he was knocked down and the tunnel fell on him.  He received 
medical treatment for bleeding of his left ear and for a 
concussion.  Other stressors were reported as generalized 
mortar and rocket attacks while in Vietnam and the ambush and 
killing of half of his patrol while he was on patrol outside 
of DaNang.  Another stressor occurred when he was sexually 
assaulted at gun point by a group of soldiers.  

The January 2004 rating decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  A finally decided 
claim will be reopened in the event that new and material 
evidence is presented.  38 U.S.C.A. § 5108. "New" evidence 
means existing evidence not previously submitted to VA. 
"Material" evidence means existing evidence that by itself or 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In September 2002, the Veteran filed an informal claim for 
service connection for PTSD, which was essentially a request 
to reopen his previously denied service connection claim for 
PTSD.  Evidence of record received since the January 2004 
rating decision includes statements in support of the 
Veteran's claim from the Veteran and his friends, VA 
psychiatric treatment records and a reply from the Joint 
Service Records Research Center (JSRRC) Coordinator.  This 
evidence is "new" in that it was not of record at the time of 
the January 2004 rating decision.  The evidence is also 
material because when considered with evidence already of 
record it relates to an unestablished fact necessary to 
substantial the Veteran's claim.  See 38 C.F.R. § 3.156(a).  
The Veteran submitted statements that disclose his 
involvement in incidents that occurred while he served in 
Vietnam, which constitute additional stressors.  For example, 
the Veteran's stated that he had to jump from a helicopter 
that was hit by rocket fire when it was about ten feet from 
the ground.  When he jumped he belly-flopped and sustained a 
lot of pain.  He also stated that he saw the mutilated body 
of the young child with her head stuck in a tree.  This was 
after he had witnessed soldiers taking the young child down a 
hill and returning after about thirty minutes.  He stated 
further that after a hospital was hit by mortar and rockets 
he helped clear the damage by taking "dark shapes" out on 
"litters" and putting them about fifty feet from the 
burning hospital.  

For the purpose of determining whether the evidence is new 
and material, these statements by the Veteran are presumed 
credible.  Justus v. Principi, 3 Vet. App. 510 (1992) (when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed).  Moreover, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the service 
connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Thus, in this instance, the Board finds that the new evidence 
raises a reasonable possibility of substantiating the 
Veteran's claim and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of 
entitlement to service connection for PTSD, to include as due 
to sexual trauma is reopened.  


ORDER

New and material evidence has been received to reopen the 
service connection claim for PTSD, to include as due to 
sexual trauma; to that extent, the appeal is granted.

REMAND

The Veteran claims that while in Vietnam in October 1970 his 
unit, Headquarters Company (HHC) 24th Corps, that was based 
in DaNang was hit by mortar and rocket attacks for about two 
weeks.  He stated that during the attacks he was hit by 
flying debris.  Also, the Veteran reported that on December 
25, 1970 he was assigned to help clear the damage from the 
80th group hospital in the DaNang area that was hit by mortar 
and rockets.  He stated that he remembers taking dark shapes 
out on litters and putting them about fifty feet from the 
burning hospital.  He noted that the body count was very 
high.  He also reported a base attack in DaNang in February 
1971.  He stated that they were hit hard by mortar and 
rockets and that it seemed like it took forever to stop them.  
He reported that in March 1971 he had night patrol outside of 
Khe Sahn and he and his patrol came upon a village of old 
men, women, and children and killed everything that moved.  
He further reported that on another night patrol outside of 
DaNang they were ambushed and over half of the soldiers on 
his patrol were killed.  He further reported that in May 1971 
or the early part of June 1971 he was in a helicopter that 
was hit by rocket fire when Khe Sahn was under attack.  He 
stated that he jumped out of the helicopter and belly-flopped 
on hill 551.  In another incident, a young child taken down a 
hill by four soldiers from his patrol.  After about thirty 
minutes the men came up the hill laughing and the sergeant 
ordered the Veteran to go see what they were laughing about.  
When he got there he saw that the child had been mutilated 
and her head had been stuck in a tree; this occurred 
southwest of Khe Sahn in the latter part of June or the early 
part of July 1971.

The Veteran has described attacks on the unit to which he was 
attached in Vietnam.  Unit records showing attacks on a 
Veteran's unit are "credible supporting evidence" that the 
Veteran experienced the attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).  The Board finds 
that the history of the Veteran's unit (HHC 24th Corps) 
should be researched to verify the occurrence of the attacks 
on the unit reported by the Veteran.  Based on the Veteran's 
description of the stressful incidents it appears that he has 
provided enough detail to warrant another attempt to verify 
some of the stressful incidents he has reported.  

The Board acknowledges that Operational Reports/Lessons 
Learned for HHC 24th Corps for the period ending October 31, 
1970 have been obtained and associated with the claims 
folder.  However, the Veteran has indicated in-service 
stressor incidents after October 1970 and his tour in Vietnam 
did not end until July 1971.  As such, operational 
reports/lessons learned should be obtained to attempt to 
verify the incidents reported by the Veteran after October 
1970.

Although the Veteran's personnel records show that he was 
attached only to HHC 24th Corps while serving in Vietnam, the 
Veteran, in his reporting has given the impression that there 
were other unit attachments.  For example, he stated that he 
was with the HHC 1st of the 5th Infantry Division in Quan Tri 
during the time of the sexual assault.  Also he stated that 
he was attached to the Marine Corps 498th Artillery (498th 
Arty) at Khe Sahn at the time of the incident involving the 
explosion of the hand grenade in the tunnel in April 1971.  
The Veteran should be afforded an opportunity to submit 
evidence to verify his connection with these units.

Moreover, the Board notes the Veteran has reported stressors, 
such as the mutilation of a young child and the killing of 
old men, women and children in a village, that are not 
verifiable due to a lack of sufficient detail, to include 
names, dates, unit assignment, and location.  The Veteran 
should be asked to supply additional details for these and 
any of the other claimed stressors that may require 
additional information for purpose of conducting a search.

The Board notes that the veteran's service records show 
various disciplinary problems.  He also reports taking drugs 
and having an alcohol problem.  The Veteran should be 
scheduled for a VA examination to determine whether any 
behavior in service was indicative of undergoing a personnel 
assault in service.  Additionally, the Board notes that the 
veteran has various psychiatric diagnoses of record.  A 
physician should state whether any diagnosed condition is 
related to service, including any incident of service.  See 
Clemons v. Shinseki, 23 Vet.App. 1 (2009)

The Board finds that VA has a further duty to assist the 
Veteran in verifying the occurrence of the claimed in-service 
stressors.  38 U.S.C.A. § 5103A(d);38 C.F.R. § 3.159(c)(4).  
Attempts must be made to verify the Veteran's claimed 
stressors.  As such, this matter must be remanded for further 
development.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and invite him to submit any additional 
evidence which may be in his possession 
which would assist in verifying the 
reported in-service stressors which he 
claims are responsible for his PTSD, to 
include the dates, locations, units 
involved, and any identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.  

2.  Attempts should be made to verify 
whether the veteran served with the HHC 1st 
of the 5th Infantry Division and the Marine 
Corps 498th Artillery (498th Arty) during 
his tour in Vietnam.  If attempts to 
verify this fail, the veteran should be 
notified and given an opportunity to 
submit evidence necessary to verify this.  
If his service with these groups is 
verified, contact the appropriate agency, 
to include the US Marine Corp Historical 
Center, Washington Navy Yard, 1254 Charles 
Morris St, SE, Washington, DC 20374-5040 
for the purpose of trying to verify the 
stressors the veteran reported he had 
while with these groups.

3.  The RO/AMC, after waiting an 
appropriate time period for the Veteran to 
respond, must prepare a summary of any 
reported stressors using both the 
information provided herein and the facts 
found in the earlier stressor statements 
found in the claims folder.  All records 
and responses received should be 
associated with the claims folder.  

4.  The RO/AMC should forward the summary 
of the veteran's stressors and his service 
personnel file, including his DA Form 20, 
to the U.S. Army Joint Service Records 
Research Center (JSRRC), and any other 
appropriate agency.  The veteran should be 
made aware of any request for additional 
information needed to assist in verifying 
his service stressor.

5.  Information should be sought from 
sources which include, but is not limited 
to, unit and organizational histories, 
daily staff journals, operation reports-
lessons learned, after action reports, 
radio logs, command chronology and war 
diaries and monthly summaries to ascertain 
information regarding the activities of 
the HHC 24th Corps from October 1970 
through July 1971.  Attempts should be 
made to verify whether there is any 
information corroborating the Veteran's 
report of unit attacks during the time he 
was stationed in or near DaNang, including 
the mortar and rocket attacks that lasted 
about two weeks, the ambush and killing of 
soldiers during a night patrol, the mortar 
and rocket attack of the 80th group 
hospital in the DaNang area, as well as 
the other stressors noted above.  The 
Veteran must be informed of the results of 
the searches and all responses must be 
associated with the claims file.

6.  Schedule the veteran for a VA 
psychiatric examination.  Following an 
examination of the veteran, review of the 
relevant service records and other 
evidence in the claims file, the 
psychiatrist is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that the veteran's 
behaviors in service, including any 
disciplinary problems, are consistent with 
his claimed in-service personal assault 
and indicate that a personal assault 
occurred.  The psychiatrist is requested 
to provide a rationale for all opinions 
expressed.  In offering an opinion as to 
whether any behavior changes/disciplinary 
problems indicate that the veteran was 
sexually assaulted in service, the 
psychiatrist should discuss any behavior 
changes before and after the alleged 
personal assault, which is alleged to have 
occurred either in March or April 1971.  
If the psychiatrist finds it impossible to 
provide any part of the requested opinions 
without resort to pure speculation, he or 
she should so indicate.  

The psychiatrist should also specifically 
diagnose all psychiatric disorders that 
the veteran currently has.  He/she should 
then state whether any psychiatric 
disorder diagnosed is at least as likely 
as not related to service, including any 
incident of service.  

The claims file must be provided to and 
reviewed by the examiner in conjunction 
with all opinions given.  The examiner 
should note the Veteran's completed PTSD 
questionnaire based on a personal assault 
which was received in April 2006.  A 
complete rationale must also be provided 
for all opinions given.

7.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran is presently advised that it is his 
responsibility to cooperate fully in the development of this 
claim.  While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the part of VA to 
prove the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  Further, under the law, a claimant for VA benefits 
has the responsibility to present and support the claim.  38 
U.S.C.A. § 5107(a).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


